DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and/or 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the deflection screen" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim. In the remaining of the office action, it being treated as “a deflection screen”.
Claim 1 recites “a detection screen” twice, the second occurring being treated as “the detection screen”.
There are similar issues for claim 5.


Response to Arguments
Applicant's arguments filing dated 6/29/2022 have been fully considered but they are not persuasive. 
In the page 5 of filing, applicant argues prior art Garvericket does not teach TCAM: TCAM is disclosed in prior art Wright as a CAM to be used in the Garvericket, as indicated in the last office action.
 In the page 5 of the filing, applicant argues prior art Garvericket does not teach superimposed light forming a resultant pixel: it is disclosed in prior art Wang to superimpose light to form resultant pixel, as indicated in the last office action.
In page 5-6 of the filing, applicant argues Wright does teach “arrange of a 2-D…TCAM… deflecting screen”: Wright teaches TCAM as CAM which is missing from Garvericket’s teaching. 
In page 7 of the filing, applicant argues Wang does not teach superimpose light to form a pixel: Wang does teach superimpose light to form a pixel, as indicated in the last office action.
In page 8 of the filing, applicant argues George does not teach “deflecting towards a detection screen, or deflecting of light away from the deflection screen”: Fig 2 of George, element 500 is “a detection screen” which detecting the image formed by element 400, and light is it deflects light towards light, and makes light away from the screen. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garverick et al. (PGPUB 20020101769), hereinafter as Garverick, in view of Wright et al. (Patent 7254748), hereinafter as Wright, in view of Wang (PGPUB 20170180687), hereinafter as Wang, and in view of George (PGPUB 20090290128), hereinafter as George.

Regarding claim 1, Garverick teaches a method of searching through a Content Addressable Memory (CAM) (Fig 8, CAMs), the method comprising: 
receiving an input query (Fig 8, R0-8 and D0-8) to be matched with a CAM content of input bits (Fig 8, A0-A8), arranging, in a Digital Light Processing System (DLP) (Fig 3) of the CAM, a 2-Dimensional array of digital micro mirrors (Fig 3, mirrors 140), for directing light from one or more input sources in a predefined position (Fig 3), over a detection screen (Fig 3, surface mounted with 164); 
receiving, over a detection area (Fig 3, area of 164) in the detection screen; and 
considering, the resultant pixel as a search result corresponding to the input query (Fig 3 and Fig 8);
But not expressly TCAM, nor a superimposed light forming a resultant pixel based on the directing, nor expressly the predefined position comprises one of a deflection of light towards a detection screen, or deflection of light away from the deflection screen.
Wright teaches TCAM as CAM;
Wang teaches a superimposed light forming a resultant pixel based on the directing ([0087]);
George teaches the predefined position comprises one of a deflection of light towards a detection screen, or deflection of light away from the deflection screen (Fig 2, and see the section above Response to Arguments).
Since Wright and George are all from the same field of DLP, the purpose disclosed by George would have been recognized in the pertinent art of Wright. 
Since Wright, Wang and Garverick are all from the same field of CAM memory, the purpose disclosed by Wright/Wang would have been recognized in the pertinent art of Garverick. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use TCAM as in Wright into the device of Garverick for the purpose of building a CAM memory; and it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use superimposed light as in Wang into the device of Garverick for the purpose of achieving full color display.
Since Wright and George are all from the same field of DLP, the purpose disclosed by George would have been recognized in the pertinent art of Wright. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to deflector as in George into the device of Garverick for the purpose of building controlling light beams in a DLP system.

Regarding claim 2, Wang teaches one of a directing a reflection of light from the 2-Dimensional array of digital micro mirrors towards an image on the detection screen, or directing the reflection of light from the 2- Dimensional array of digital micro mirrors away from the image on the detection screen (Fig 1 and Fig 2).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 4, Wang teaches the resultant pixel comprises one of a dark pixel or an illuminated pixel (Fig 3, pixel 151).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 5, Garverick teaches a system for searching through a Content Addressable Memory (CAM) (Fig 8, CAMs), the system comprising: 
a Digital Light Processing System (DLP) in the CAM for receiving an input query (Fig 8, R0-8 and D0-8), the DLP comprising: a 2-Dimensional array of digital micro mirrors (Fig 3, mirrors 140) configured for directing light from one or more input sources in the CAM to a predefined position (Fig 3); and 
a detection screen having a detection area (Fig 3, area 164), wherein the detection area is, wherein the resultant pixel corresponds to a search result for the input query (Fig 3 and Fig 8);
Wright teaches TCAM as CAM;
Wang teaches configured for generating an image of a resultant pixel according to the directing of the light in the predefined position ([0087]);
George teaches the predefined position comprises one of a deflection of light towards a detection screen, or deflection of light away from the deflection screen (Fig 2, and see the section above Response to Arguments).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 6, Garverick teaches at least two mirrors in the 2-D array of the digital micro mirrors is arranged according to each bit in one or more entries in the TCAM (Fig 3 and Fig 8).
Regarding claim 7, Garverick teaches the predefined position comprises one of a reflection of light towards a detection screen, or reflection of light away from the detection screen (Fig 3).
Regarding claim 9, Wang teaches resultant pixel is one of a dark pixel or an illuminated pixel (Fig 3).
Regarding claim 10, Wang teaches the one or more input sources comprises multi-colored light sources for searching on the 2-Dimensional array of digital micro mirrors for multiple input queries ([0006]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827